DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 10-11, 13, 15-16   are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang (US Pub 2017/0025062).
              Regarding Claims 1 and 10, Wang teaches a  pixel driving circuit comprising: a first switching element (M6 in Fig. 1) connected to a first node (N1 in Fig. 1, Paragraph 0032), and configured to be turned on in response to a first scan signal to transmit a data signal to the first node (see Fig. 1, 3-5, Paragraph 0032-0039); a driving transistor (M3 in Fig. 1, Paragraph 0032) connected to a second node ( N2 in Fig. 1, Paragraph 0032) and a third node ( N3 in Fig. 1, Paragraph 0032), and configured to be turned on in response to a signal from the second node, and output a driving current to the third node 

              Regarding Claims 3 and 15, Wang teaches the pixel driving circuit, wherein: the pixel driving circuit is connected to a N-th row scan signal line and a (N-1)-th row scan signal line; the N-th row scan signal line is configured to output the first scan signal, the (N-1)-th row scan signal line is configured to output the second scan signal; and  N is a positive integer.  (Paragraph 0034-0038).

              Regarding Claims 4 and 16, Wang teaches the pixel driving circuit wherein a plurality of the pixel driving circuits are arranged in N rows, wherein the second scan signal in a n-th row of pixel driving circuits is used as the first scan signal in a (n-1)-th row of the pixel driving circuits, n is smaller than or equal to N, N and n are integers.  ( Paragraph 0034-0038).


( Figs. 1-5; Paragraph 0032-0038).

Allowable Subject Matter
Claims 2, 5-6, 14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-9 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding Claim 7, the prior art of record, specifically Wang (US Pub 2017/0025062) teaches a pixel driving method for driving a pixel driving circuit, wherein the pixel driving circuit comprises: a first switching element connected to a first node, and configured to be turned on in response to a first scan signal to transmit a data signal to the first node; a driving transistor connected to a second node and a third node, and configured to be turned on in response to a signal from the second node, and output a driving current to the third node under action of a first power signal; a second switching element connected to the second nod and the third node, and configured to be turned on in response to a second scan signal to connect the second node and the third node; a third switching element connected to the first node and a first electrode of the electroluminescent element, and configured to be turned on in response to a first control signal to connect the first node and the first electrode of the electroluminescent element; a fourth switching element connected to the third node and the first electrode of the electroluminescent element, and 
                              However, none of the prior art cited alone or in combination provides the motivation to teach a pixel driving method comprises: in a first reset phase, turning on the second switching element by the second scan signal, turning on the third switching element by the first control signal, turning on the fourth switching element by the second control signal, turning on the fifth switching element by the reset signal, so as to transmit the reference signal to the first electrode of a electroluminescent element, the first node, the third node, and the second node; in a second reset phase, turning on the second switching element by the second scan signal, turning on the third switching element by the first control signal, turning on the fifth switching element by the reset signal to write the first power signal and a threshold voltage of the driving transistor to the second node; in a data writing phase, turning on the first switching element by the first scan signal, turning on the fifth switching element by the reset signal, so as to write the data signal to the first node, and write a difference between the data signal and the reference signal to the second node; and in a light emitting phase, turning on the third switching element by the first control signal, turning on the fourth switching element by the second control signal, so as to make the driving transistor turned on under action of signal from the second node, and output the driving current under action of the first power signal to drive the electroluminescent element to emit light as claimed in Claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VIJAY SHANKAR/Primary Examiner, Art Unit 2622